ERVIN, Judge,
dissenting.
The record reflects the initial binder issued by agent Brewer to the insured was for a $1,000,000 umbrella policy for the period from June 29, 1973 to June 23, 1974. This period was of course before the accident, which occurred in February, 1975. However, there also appears in the record a certificate of insurance, issued by Brewer, certifying that umbrella excess on all listed liability coverage existed for the period June 29, 1974 to June 29, 1975. This to me is sufficient competent evidence on the question of the parties’ intent as to the duration of coverage.
In my opinion the final judgment should be affirmed.